DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 was filed on the filing date of the application on 2/24/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 9 “coupled to the motor” should be “coupled to the motor of the replacement power head” for clarity, as there are two instance of “a motor” in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, “the motor” is indefinite. It is unclear if the motor is referring to the motor of the original power head on line 5 of claim 1 or a motor of the replacement head in line 8 of claim 1. Similar issues for claims 7-8. 
	Regarding claim 20, it is unclear if the motor of original power head is a combustion engine or this is an additional combustion engine. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki 696’ (US 7493696 B2).
Regarding claim 1, Suzuki 696’ teaches a method of refurbishing a handheld landscape power tool (see Figures 6A-B), comprising: 
providing the handheld landscape power tool (Figure 6A), the handheld landscape power tool including: 
a tool head (assembly 10, 12 and 13), the tool head including a tool shaft (10); and an original power head (117), the original power head including a motor (engine of 117, see Figure 1A); separating the original power head from the tool head (see Figure 2); 
providing a replacement power head (118), the replacement power head including: 
a motor (electric motor of 118); and a power shaft (11) mechanically coupled to the motor (see Figures 7-8); 
providing a shaft coupler (145 and 143, see Figure 4), the shaft coupler including: 
a power shaft connecter (145) configured to be capable of being mechanically connected to the power shaft (see Figure 4); and 
a shaft-specific connecter (133) configured to be capable of being mechanically connected to the tool shaft (see Figures 7-8), the shaft-specific connecter being mechanically coupled to the power shaft connecter (claim 1 discuss interchangeability of the motor with the tool shaft, see Figures 7-8); 
coupling the shaft coupler to the tool head, including connecting the shaft-specific connecter to the tool shaft (replacing the engine for the electric motor, see claim 1 of Suzuki); and 
coupling the shaft coupler to the replacement power head, including connecting the power shaft connecter to the power shaft (replacing the engine for the electric motor, see claim 1 of Suzuki).
Regarding claim 2, Suzuki 696’ teaches the motor is a direct current (DC) electric motor (since the motor of 118 is powered by battery 128, therefore the electric motor meets the DC electric motor requirement).
Regarding claim 11, Suzuki 696’ teaches the replacement power head includes a head clamp mechanism (126, see Figures 8) around the power shaft configured to be capable of being clamped on the shaft coupler, and further comprising clamping the replacement power head to the shaft coupler using the head clamp mechanism (base on the interchangeability as discussed in claim 1 of Suzuki).
Regarding claim 12, Suzuki 696’ teaches the shaft coupler includes a coupler clamp mechanism (116, see Figures 7-8) around the shaft-specific connecter configured to be capable of being clamped on the tool head, and further comprising clamping the shaft coupler to the tool head using the coupler clamp mechanism (base on the interchangeability as discussed in claim 1 of Suzuki).
Regarding claim 17, Suzuki 696’ teaches the tool head is blade trimmer head (see Figures 6A-B).
Regarding claim 19, Suzuki 696’ teaches the shaft coupler includes a shaft spring (146) in the shaft-specific connecter, the shaft spring contacting the tool shaft when the shaft-specific connecter is connected to the tool shaft (contacting via 143a, see Figures 7-10B).
Regarding claim 20, Suzuki 696’ teaches  the original power head includes a combustion engine (see Figures 6A and claim 1 of Suzuki 696’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 696’ (US 7493696 B2) in view of Sunazuka (US 20180092297 A1).
Regarding claim 3, Suzuki 696’ teaches all elements of the current invention as set forth in claim 2 stated above.
Suzuki 696’ fails to teach the replacement power head includes an electric switch coupled to the DC electric motor, configured to control electric power to the DC electric motor.
Sunazuka teaches a power tool (see Figure 1) including includes an electric switch (11) coupled to the DC electric motor (50), configured to control electric power to the DC electric motor (paragraph 0038-0040), the power tool includes a throttle cable adapter (for cable 13 connection at the power head, see Figure 1) mechanically coupled to the electric switch, configured to operate the electric switch (see Figure 1).
It would have been obvious to one ordinary skill in the art to modify the device of Suzuki 696’ to add the electric switch arrangement and throttle arrangement, as taught by Sunazuka, in order to better control the activation of the motor (paragraph 0038-0040 of Sunazuka).
Regarding claim 4, modified Suzuki 696’ further teaches the replacement power head includes a throttle cable adapter mechanically coupled to the electric switch, configured to operate the electric switch (as modified in claim 3, see Figure 1 of Sunazuka).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 696’ (US 7493696 B2) in view of Sunazuka (US 20180092297 A1) and in further view of Suzuki 731’ (US 2006024873 A1) and Neubauer (US 20120138322 A1).
Regarding claim 5, modified Suzuki 696’ teaches all elements of the current invention as set forth in claim 4 stated above.
Modified Suzuki 696’ fails to teach the tool head includes an original throttle having an original throttle cable, and further comprising connecting the original throttle cable to the throttle cable adapter.
Suzuki 731’ teaches a power tool including an engine (17) with an original throttle (53, see Figure 3A) and cable (see Figure 3A) and an electric motor (18) with a replacement throttle (61, see Figure 3B). 
Neubauer teaches a power tool including a throttle control (53) for both an engine or an electric motor (paragraph 0021).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Suzuki 696’ to add an original throttle arrangement, as taught by Suzuki 731’, in order to better control the original engine (paragraph 0038-0040 of Suzuki 731’).
Furthermore, as discussed in Suzuki 696’, the engine and the motor are interchangeable and Neubauer disclosed that the same throttle control can be used in both the engine and the motor. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Suzuki 696’ to have the throttle cable adapter to be compatible for all kinds of throttle control, as taught by Suzuki 696’ and Neubauer. One of ordinary skill in the art understand the advantage of interchangeability between different parts. 
Regarding claim 6, modified Suzuki 696’ further teaches all elements of the current invention as set forth in claim 4 stated above.
Modified Suzuki 696’ fails to teach the tool head includes an original throttle, and further comprising: removing the original throttle; providing a replacement throttle having a replacement throttle cable configured to be capable of being mechanically connected to the throttle cable adapter; installing the replacement throttle on the tool head; and connecting the replacement throttle cable to the throttle cable adapter.
Suzuki 731’ teaches a power tool including an engine (17) with an original throttle (53, see Figure 3A) and cable (see Figure 3A) and an electric motor (18) with a replacement throttle (61, see Figure 3B). 
Neubauer teaches a power tool including a throttle control (53) for both an engine or an electric motor (paragraph 0021).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Suzuki 696’ to add an original throttle arrangement, as taught by Suzuki 731’, in order to better control the original engine (paragraph 0038-0040 of Suzuki 731’).
Furthermore, as discussed in Suzuki 696’, the engine and the motor are interchangeable and Neubauer disclosed that the same throttle control can be used in both the engine and the motor. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of modified Suzuki 696’ to have the throttle cable adapter to be compatible for all kinds of throttle control, as taught by Suzuki 696’ and Neubauer. One of ordinary skill in the art understand the advantage of interchangeability between different parts. The resulting device of modified Suzuki 696’ teaches the tool head includes an original throttle (as added by Suzuki 731’), and further comprising: removing the original throttle (when replacing the engine for the motor); providing a replacement throttle having a replacement throttle cable configured to be capable of being mechanically connected to the throttle cable adapter (added in the modification of claim 4); installing the replacement throttle on the tool head (as modified in claim 6, with compatible parts); and connecting the replacement throttle cable to the throttle cable adapter (using any part desired by the end user).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 696’ (US 7493696 B2) in view of Yamaoka (US 20190074489 A1).
Regarding claim 7, Suzuki 696’ teaches all elements of the current invention as set forth in claim 2 stated above.
Suzuki 696’ fails to teach the replacement power head includes a switch cable socket electrically coupled to the motor, and further comprising: providing an add-on switch with a switch cable; attaching the add-on switch to the tool head; and connecting the switch cable to the switch cable socket.
Yamaoka teaches a backpack battery supply (100) for a power tool (Figure 23) including the replacement power head includes a switch cable socket (530) electrically coupled to the motor, and further comprising: providing an add-on switch (trigger on the power tool 500) with a switch cable (40); attaching the add-on switch to the tool head (see Figure 23); and connecting the switch cable to the switch cable socket (see Figure 23).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Suzuki 696’ to add the backpack battery arrangement and the switch, as taught by Yamaoka, in order to extending the operation time for the power tool (paragraph 0005 of Yamaoka). One of ordinary skill in the art understand the switch can better control the power output of the power tool. 
Regarding claim 8, Suzuki 696’ teaches all elements of the current invention as set forth in claim 2 stated above.
Suzuki 696’ fails to teach the replacement power head includes a power cable socket electrically coupled to the motor, and further comprising providing a power cable having a power head plug configured to make an electrical connection to the power cable socket.
Yamaoka teaches a backpack battery supply (100) for a power tool (see Figure 23) includes a power cable socket (530) electrically coupled to the motor (5110, see Figure 23), and further comprising providing a power cable (40) having a power head plug (41) configured to make an electrical connection to the power cable socket (paragraph 0125).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Suzuki 696’ to add the backpack battery arrangement, as taught by Yamaoka, in order to extending the operation time for the power tool (paragraph 0005 of Yamaoka). 
Regarding claim 9, modified Suzuki 696’ further teaches the power cable has a power source-specific plug (connection at 34 of 40, paragraph 0077) configured to be capable of being electrically connected to an external power source (the battery backpack, as modified in claim 8).
Regarding claim 10, modified Suzuki 696’ further teaches the power cable has a power source connector (opposite end of 40 away from plug 41); and further comprising providing a power cable adapter (34, paragraph 0077) having a cable-side connector (connection at 34 of 40, paragraph 0077) configured to be capable of being electrically connected to the power source connector and a power source-specific plug configured to be capable of being electrically connected to an external power source (the battery backpack, as modified in claim 8).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7493696 B2) in view of Dyer (US 20180104809 A1).
Regarding claim 13, Suzuki further teaches all elements of the current invention as set forth in claim 1 stated above. 
Suzuki fails to teach attaching a rear extension to the replacement power head, the rear extension including a battery mount and a rear electric switch coupled to the battery mount.
Dyer teaches attaching a rear extension (handle of 102) to the  power head, the rear extension including a battery mount (end of the handle for 106) and a rear electric switch (206) coupled to the battery mount (see Figures 3-4).
It would have been obvious to one of ordinary skill in the art to modify the device of Suzuki to change the power head with a rear extension arrangement, as taught by Dryer, in order to better control the power in the motor (paragraph 0038 of Dyer).
Regarding claim 14, Suzuki teaches all elements of the current invention as set forth in claim 1 stated above.
Dyer teaches attaching a rear extension (handle of 102) to the  power head, the rear extension including a rear handle (208), a battery mount (end of the handle for 106) and a rear electric switch (206) coupled to the battery mount (see Figures 3-4).
It would have been obvious to one of ordinary skill in the art to modify the device of Suzuki to change the power head with a rear extension arrangement, as taught by Dryer, in order to better control the power in the motor (paragraph 0038 of Dryer).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7493696 B2) in view of Bird (US 6318055 B1).
Regarding claims 15-16, Suzuki teaches all elements of the current invention as set forth in claim 1 stated above.
Suzuki fails to teach the power shaft has a cross section selected from the group consisting of a square cross section, a splined cross section, and a splined socket configuration (as required by claim 15), tool shaft has a cross section selected from the group consisting of a six-spline configuration, a nine-spline configuration, and a seven-spline configuration (as required by claim 15).
Bird teaches a grass cutting tool with a shaft connection that includes a splined cross section and a six-spline configuration for the shaft (col. 6 lines 7-16). 
It would been obvious to one of ordinary skill in the art to modify the device of Suzuki to change the coupling connection for the six-spline arrangement, as taught by Bird.  One of ordinary skill known that the six-spline rotation connection arrangement are commonly used in the field of grass cutters. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 7493696 B2).
Regarding claim 18, Suzuki further teaches the shaft coupler is some value long (see Figures 7-8).
Suzuki fails to teach the shaft coupler is 3 inches to 7 inches long.
Furthermore, with respect to the specific size of the shaft coupler being 3 inches to 7 inches long, the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of Suzuki to have the specific length of the shaft coupler based on the size of the device the end users’ desires.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        12/02/2022